D. E. Holbrook, J.
(concurring). In this case it appears that the defendant, while represented by counsel, entered into a valid plea bargain with the people and entered a plea of guilty in complete agreement with the plea bargain. The trial court *767properly advised the defendant of all his constitutional rights, but did not mention the fact that he could be tried before the court without a jury, as provided by statute.1 Only after the sentence by the court of 2-1/2 to 5 years in prison, did the defendant become dissatisfied with his plea bargain. It was then, and only then, that he asserted error in the failure of the trial court to inform him of his right to have a trial before the court without a jury as provided in GCR 1963, 785.7(l)(d)(i). He did not assert in his motion for a new trial that had he known of the right at the time of his arraignment he would have availed himself of the right, nor does he now assert that he would like to have a trial before the court without a jury. It is evident that the only thing that caused him to take this appeal was the fact that he was sentenced to prison for a term of 2-1/2 to 5 years.
Because of the circumstances in this case, this writer would like to see the case affirmed. However, because of the order of the Supreme Court in People v Shekoski, 393 Mich 134; 224 NW2d 656 (1974), I very reluctantly concur in the result called for in the opinion of my brothers.

 MCLA 763.3; MSA 28.856, and MCLA 763.4; MSA 28.857.